Citation Nr: 1621627	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating prior to October 31, 2012, and in excess of 10 percent thereafter for bilateral hearing loss disability.

2.  Entitlement to service connection for lung disability, claimed as spontaneous pneumothorax.

3.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2009, December 2011, and April 2012 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied a compensable evaluation for bilateral hearing loss, service connection for a bilateral foot disability, and service connection for lung disability, respectively.  The rating for bilateral hearing loss was increased to 10 percent, effective October 31, 2012, in a November 2012 rating decision.  This did not satisfy the Veteran's appeal with respect to the hearing loss issue.

In September 2013, the Veteran was afforded hearing on the issue of entitlement to a higher evaluation for bilateral hearing loss disability before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the record.

The claim of entitlement to a higher evaluation for bilateral hearing loss disability was last before the Board in January 2014, when it was remanded for further development.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran's claims of entitlement to service connection for lung disability and bilateral foot disability were certified to the Board in May 2016.  The issues are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to October 31, 2012, the Veteran's hearing was no worse than Level I in the right ear and Level II in the left ear.

2.  Beginning October 31, 2012, the Veteran's hearing has been no worse than Level III in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating prior to October 31, 2012, and a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in April 2009, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's available service treatment records (STRs), identified private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in response to his claim in July 2009 and October 2012 that the Board finds to be adequate as they provide all information required for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Pursuant to the Board's January 2014 remand directive, the Veteran was scheduled for an additional VA examination in March 2014; however, the Veteran failed to appear.  The Veteran did not offer an explanation for missing the examination and has not requested that the examination be rescheduled.  The Court has held that, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide the claim without the benefit of the VA examination ordered in the Board's remand.  See 38 C.F.R. § 3.655(b).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2015).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was granted service connection and a noncompensable rating for bilateral hearing loss effective September 2004.  In April 2009, the Veteran claimed that the disability warranted a compensable rating.  In a November 2012 rating decision, the Veteran's rating was increased to 10 percent disabling beginning October 31, 2012.

For the reasons explained below, the Board has determined that a compensable evaluation prior to October 31, 2012, and an evaluation in excess of 10 percent thereafter is not warranted for the Veteran's bilateral hearing loss disability.

A July 2009 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
45
LEFT
15
15
50
65
70

The average puretone threshold was 36 in the right ear and 50 in the left ear, and the Maryland CNC speech recognition score was 92 percent, bilaterally.  The Veteran indicated that his bilateral hearing loss caused difficulty hearing the television.

An October 2012 VA examination report notes the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
50
LEFT
10
15
45
65
55

The average puretone threshold was 38 in the right ear and 45 in the left ear.  The Maryland CNC speech recognition score was 80 percent in the right ear and 68 percent in the left ear.  The Veteran indicated that his bilateral hearing loss caused difficulty hearing and understanding quiet conversations, telephone conversations, and speech at a distance or with background noise.  

In a September 2013 Board hearing, the Veteran reported that his hearing worsened since his last VA examination.  As noted above, he failed to appear for the VA examination scheduled in response to the Board's remand directive.

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation prior to October 31, 2012, and an evaluation in excess of 10 percent thereafter for bilateral hearing loss are not met.  Applying Table VI, the results of the numeric designation of hearing impairment based on puretone threshold average and speech discrimination are as follows:  Level I in the right ear and Level II in the left ear in July 2009; and Level III in the right ear and Level IV in the left ear in October 2012.  When applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss prior to the October 2012 VA examination (October 31, 2012) and a 10 percent evaluation is warranted thereafter.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in which he contends his disability should be rated higher than the current noncompensable and 10 percent ratings due to difficulty understanding quiet speech, conversations with background noise, and needing to increase the volume on the television.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's bilateral hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation; therefore, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal.

The Board has considered granting additional staged ratings but for the reasons explained above has determined that compensable rating prior to October 31, 2012, and a rating in excess of 10 percent thereafter is not warranted.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's degree of hearing impairment and the effects of such hearing impairment, such as difficulty hearing, particularly with quiet speech and background noise and functional limitations of needing to increase the volume of his television, are contemplated by the schedular criteria.  In addition, higher ratings are provided for a greater degree of hearing impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

Entitlement to a compensable evaluation prior to October 31, 2012, and in excess of 10 percent thereafter for bilateral hearing loss is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the claims of entitlement to service connection for lung disability and bilateral foot disability are decided. 

Lung Disability

The Veteran indicated that he had chronic chest pain related to a 1979 in-service diagnosis of spontaneous pneumothorax.

In January 2010, Dr. N.K. reported that the Veteran had excellent air entry on auscultation of the lungs with scattered-end expiratory wheezes on forced exhalation but no rales or rhonchi and a FEV-1 reading of 81 percent.  He provided a diagnosis of wheezing.

In a March 2012 VA examination report, the examiner noted a 1980 diagnosis of restrictive lung disease, resolved, and opined that the spontaneous partial pneumothorax was a single event that had not recurred.  In support of the opinion, the examiner explained that there were no objective findings of a respiratory disease at the time of the VA examination and no service medical records documenting the injury.

In an April 2012 notice of disagreement, the Veteran reported that a lung disorder caused difficulty breathing on a daily basis and occasional chest pain. 

The Board finds the March 2012 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding, in part, that the Veteran's lung disorder was a single event without recurrence.  However, the examiner did not provide a rationale that considered the January 2010 private treatment record indicating a diagnosis of wheezing and the Veteran's competent lay statements that he had difficulty breathing and chest pain since.  Therefore, the claim must be remanded for another VA examination.  

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot disorder related to foot surgeries in service in 1974 that resulted in the removal of nerve and bone.  In September 2010, he reported having numbness in both little toes ever since.

In November 2010, the Veteran reported that he had bilateral foot surgery at either Tripler Army hospital or Fort Shafter Army hospital in 1974.  

An August 2013 radiology report provides diagnostic impressions of postsurgical deformity of the proximal phalanx of the left and right fifth toes, hammer toes of the left and right fourth and fifth toes, bilateral small plantar spurs, and mild hallux valgus deformity of both feet.

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence indicating current bilateral foot disorders, the Veteran's competent statements that he had bilateral foot surgery in service that resulted in numbness ever since, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of each foot disorder present during the period of the claim.

The Board also finds that the duty to assist the Veteran has not been met in regards to obtaining all relevant medical records to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§  5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran reported that he had bilateral foot surgeries in 1974 at the Tripler Army Hospital within the Fort Shafter Army base in Hawaii.  The Board notes that an October 2004 response from the National Personnel Records Center (NPRC) indicates that the Veteran's complete service records were unavailable.  Additionally, the Veteran reported that his original service medical records were lost in March 2011.  However, there is no indication that development was undertaken to request any relevant medical records from Tripler Army Hospital.  Therefore, further development to obtain those records is in order.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any other outstanding, pertinent records, to include any VA records for the period from February 2013 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain all medical records for the Veteran's active service, to specifically include any treatment records from Tripler Army Hospital from 1974.  Development to obtain such records, to include contacting the hospital directly, should continue until the required records are received or it is determined that further development to obtain the records would be futile.  

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding evidence pertinent to the Veteran's claims, to include VA treatment records for the time period from February 2013 to the present.

3. Then, the Veteran should be afforded a VA examination by a podiatrist to determine the nature and etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each foot disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner should specifically address the Veteran's lay statements of numbness in his feet since a 1974 bilateral foot surgery.

The rationale for all opinions expressed must also be provided.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any lung disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each lung disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The examiner is directed to specifically address the 1980 diagnosis of a partial spontaneous pneumothorax, January 2010 diagnosis of wheezing, and the Veteran's lay statements of difficulty breathing and chest pains since service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


